Per Curiam.

Having reviewed the record, we concur in the board’s findings that respondent violated DR 6 — 101(A)(2) and (3), and in its recommendation. Respondent is hereby suspended from the practice of law in Ohio for a period of six-months, but this sanction is suspended on the condition that he complete a two-year probation period and that, during this period, no complaints against him have been certified to the board by a probable cause panel. Costs taxed to respondent.

Judgment accordingly.

Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Moyer, C.J., and Cook, J., dissent.